Citation Nr: 1117814	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of fracture to the left femur.

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected thoracic spine disorder (previously characterized as a psychophysiological musculoskeletal reaction), prior to August 26, 2009.  

3.  Entitlement to a disability rating in excess of 20 percent for a service-connected thoracic spine disorder (previously characterized as a psychophysiological musculoskeletal reaction), since August 26, 2009.  

4.  Entitlement to an effective date earlier than July 16, 2003 for the grant of service connection for paroxysmal benign arrhythmia (a heart disorder).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and June 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran subsequently relocated and jurisdiction of his claims was transferred to the RO in St. Petersburg, Florida.      

This case was previously before the Board in January 2007, at which time the Board issued a decision denying the increased rating claims at issue, as well as denying service connection for posttraumatic stress disorder (PTSD).  However, the Veteran appealed the Board's decision for these issues to the U.S. Court of Appeals for Veterans Claims (Court).    

Pursuant to an April 2008 Order and Joint Motion, the Court vacated the Board's decision with respect to these issues and remanded them for additional Veterans Claims Assistance Act of 2000 (VCAA) notice, a new and more detailed VA examination and opinion, and corroboration of his alleged PTSD stressors. 

The case then returned to the Board in March 2009 so that it could implement the Court's directives.  The Board responded by issuing a March 2009 remand for additional development.  The Board also added an additional effective date issue to the appeal, based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After completion of this development, in a May 2010 rating decision, the Agency of Original Jurisdiction (AOJ) resolved the PTSD issue in the Veteran's favor by granting service connection for PTSD.  Therefore, the PTSD issue is no longer before the Board.  Nonetheless, the remaining increased rating and effective date issues are still in appellate status before the Board.  

On a side note, the Board sees that in a December 2008 Report of Contact, the Veteran's Attorney clarified that the Veteran intended to file a new claim for an increased rating beyond 10 percent for paroxysmal benign arrhythmia.  The AOJ has acknowledged this claim by way of a December 2008 VCAA letter, so apparently is developing this claim for adjudication, if not already adjudicated.  Therefore, this matter is referred to the AOJ for the necessary action that appears to be ongoing.

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA will notify the appellant if further action is required.


REMAND

In his earlier Substantive Appeals, the Veteran declined a Board hearing.  However, in correspondence received by the Board in April 2011, the Veteran's attorney requested a Board videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2010).  This hearing request is timely, within 90 days of certification of the appeal in March 2011.  See 38 C.F.R. § 20.1304(a) (2010).  Because Board videoconference hearings are scheduled at the RO, a remand to that office is required.  

Accordingly, the case is REMANDED for the following action:

The RO in St. Petersburg, Florida, should schedule the Veteran for a Board videoconference hearing, with appropriate notification to the Veteran and his attorney.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



